LETTS, Judge.
This is the companion case to Case No. 76-1079, namely the Leader Mortgage Company v. Rickards Electric Service, Inc., Fla. App., 348 So.2d 1202, and the same record and issues are presented in both appeals.
In our view, the opinion filed in the companion case, immediately preceding this one, is dispositive of the identical final judgment appealed from.
The final money judgment against the Leader Mortgage Company and the Brusci-no Construction Company is hereby affirmed. The final judgment creating a lien on the real estate referred to in Exhibit A to secure the payment of the money judgment is reversed in part and remanded for the trial judge to set aside that portion of the final judgment.
MAGER, C. J., and ANSTEAD, J., concur.